Citation Nr: 0507375	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his two sisters


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for PTSD and 
awarded a 50 percent rating, effective October 7, 1997.  In 
December 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the December 2004 Board hearing, the veteran testified 
that there are additional VA medical records not reflected in 
the record.  Specifically, he reported that he was 
hospitalized at the VAMC in Pittsburgh in August or September 
2004 for depression and suicide thoughts.  The veteran stated 
that he sees his VA psychiatrist about every 6 weeks; 
however, the most recent VA clinical records were dated in 
April 2003, more than 1 year before the hearing.  
Furthermore, the veteran testified that his symptoms for PTSD 
had worsened since his November 2003 VA examination.  In this 
regard, VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The record does 
not show that the veteran has had another examination to 
determine the severity of his disability.  Thus, under VA's 
duty to assist principles, the veteran is entitled to another 
medical examination to assess the present level of 
disability.  38 C.F.R. § 3.159(c). 

The Board would like to thank the veteran for submitting his 
statement and a copy of the January 2002 SSA decision with a 
waiver of RO jurisdiction.  Unfortunately, in light of his 
testimony as to the severity of his PTSD and the outstanding 
VA records, the Board has no other recourse but to remand the 
decision.

In order to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  Specifically, the veteran 
must be informed (1) of the information 
and evidence not of record that is 
necessary to substantiate the claim for 
an initial evaluation higher than 50 
percent for PTSD, (2) of the information 
and evidence that VA will seek to 
provide, (3) of the information and 
evidence that the veteran is expected to 
provide, and (4) request that the veteran 
provide any evidence in his possession 
that pertains to the claim.  He also must 
be informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, 38 U.S.C. 
§§ 5109B, 7112.  A record of his 
notification must be incorporated into 
the claims file.  

2.  The AMC should obtain the clinical 
and hospital records pertaining to the 
veteran's outpatient and inpatient 
treatment in the Pittsburgh VA Medical 
system including treatment at Hyland 
Drive from April 2003 to present.  

3.  After completion of #1 and #2, the 
AMC should schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his PTSD.  Specifically, the 
examiner should assign the veteran's PTSD 
a numerical code under the Global 
Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  The examiner also should state 
an opinion as to the degree of 
occupational and social impairment caused 
by the veteran's service-connected PTSD.  
It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  A complete written rationale for 
all opinions made must be provided.  If 
any requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.

4.  After undertaking any other 
development deemed essential, in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




